AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


EQUITY TITLE, LLC, doing business as                    AMENDED
EQUITY TITLE OF NEVADA,                                DEFAULT JUDGMENT IN A CIVIL CASE
                   Plaintiff,
     v.                                                Case Number: 2:20-cv-01639-APG-BNW
PROFYT ADDYCT, LLC; STEVEN
GAZLAY,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
than an amended judgment is entered in favor of plaintiff Equity Title, LLC and against defendants Profyt
Addyct, LLC and Steven Gazlay as follows: 1. Awarding compensatory damages against Profyt Addyct, LLC
and Steven Gazlay, jointly and severally, in the amount of $707,375.75; 2. Awarding punitive damages
against Profyt Addyct, LLC and Steven Gazlay, jointly and severally, in the amount of $2,122,127.25;
3. Equity Title is entitled to rescind the closing of Escrow Number 20-JMB-7012 and return the net loan
proceeds to the lender, Private Funds of America BT; 4. The real property located at 6645 West El Campo
Grande, Las Vegas, Nevada 89130 (Clark County Assessor’s Parcel Number 125-26-402-002): the Subject
Deed shall be expunged from the Official Records of the Clark County Recorder. Title to the Property is
hereby restored to and vested in favor of DarkZero Esports LLC; 5. Interest shall accrue on the judgment at
the statutory rate from the date of entry until satisfied.


         5/3/21
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk


                                                              /s/
                                                               /s/H.
                                                                  D.Magennis
                                                                     Reich-Smith
                                                             Deputy Clerk
